Citation Nr: 0011011	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  98-18 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed back 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
October 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision of the RO.  



REMAND

The veteran asserts that he has developed a back disability 
due to in-service injuries suffered as he loaded and unloaded 
torpedoes aboard submarines.  

At a November 1998 RO hearing, the veteran testified that he 
had received relevant treatment at a VA hospital in 
"Oakland" since service as well as treatment at a VA 
hospital on "University Drive" from approximately 1969 to 
1975.  

The Board observes that the record contains VA medical 
evidence, apparently submitted by the veteran, regarding 
treatment in 1994 and 1995.  The record also contains an 
October 1975 report of VA medical examination, a June 1999 VA 
report of joints examination and a February 1999 statement 
from the University Drive VA Medical Center (MC) which 
indicated that it had no outpatient treatment records 
regarding the veteran from the 1970's.  The record indicates 
that VA medical records from the Oakland VA hospital have not 
been requested.  Additionally, 1969 records from the 
University Drive VAMC have not been requested and the most 
recent VA medical evidence of record, other than the June 
1999 report of examination, is a February 1995 progress note.  
The June 1999 VA report of examination noted that the veteran 
was last evaluated by "Orthopedic Service" but that the 
note "was not available on VA records."  

VA medical records concerning treatment prior to a Board 
decision are constructively deemed to be before the Board.  
See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Because the record indicates that 
all relevant VA medical records might not have been 
associated with the claims folder, the veteran's claim must 
be remanded for further development.  

An October 1975 report of VA medical examination included 
diagnoses of a S1 congenital defect and minimal degenerative 
arthritis of both knees and the lumbar spine.  A January 1996 
report of private medical examination included several 
diagnoses, including regressed left sacroiliitis, regressed 
lumbosacral strain/sprain, regressed fibromyositis, regressed 
lumbar osteoarthritis, regressed cervico thoracic 
strain/sprain, regressed cervicothoracic vertebral motor unit 
dysfunction and regressed cervicothoracic degenerative disc 
disease with degenerative joint disease.  Also, a private 
medical report of a September 1995 medical evaluation noted a 
1987 low back surgery (discectomy).  

It is significant to note that the record does not contain 
medical evidence showing that the veteran currently suffers 
from current back disability due to an injury or other 
disease incurred in or aggravated by service.  

The Board notes that evidentiary assertions by a claimant are 
accepted as true for purposes of determining whether a claim 
is well grounded, except where the evidentiary assertions are 
inherently incredible or beyond the competence of the person 
making them.  King v. Brown, 5 Vet. App. 19 (1993).  Although 
the Board is cognizant of the veteran's assertion that the 
claimed back disability is due to service, the veteran has 
not provided any competent evidence to show that any current 
disability is due to service.  Where a determinative issue 
involves a question of medical diagnosis or causation, 
competent evidence is required to render the claim plausible.  
See Grottveit v. Brown, 5 Vet. App. at 93.  As a lay person, 
the veteran is not competent to make such a determination.  
See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

Furthermore, the veteran asserts that the "daily sick 
reports" from the USS Tench (SS 417), from approximately 
November 1966 through 1967, and the USS Clamagore (SS 343), 
from approximately January 1967 to November 1969, would 
contain evidence regarding relevant in-service treatment.  In 
a September 1997 response to the RO, the National Personnel 
Records Center (NPRC) informed the RO that in order to obtain 
sick call reports, it required the name of the ship or 
installation.  Although the record indicates that the veteran 
then provided the RO with this more detailed information in 
May 1998, it does not appear that this information was sent 
to NPRC for a search of sick call records.  Additionally, an 
April 1999 response to the RO from the National Archives 
Records Administration informed the RO that it did not 
maintain Navy morning reports.  

When information sufficient to identify and locate necessary 
evidence is of record, VA shall assist a claimant by 
requesting, directly from the source, existing evidence that 
is either in the custody of military authorities or 
maintained by another Federal agency.  38 C.F.R. § 3.159(b) 
(1999).  Therefore, the RO should again attempt to obtain the 
relevant morning reports from the appropriate agency.  Other 
relevant in-service treatment claimed by the veteran includes 
treatment at a submarine base in Groton, Connecticut and 
treatment at a naval hospital in Philadelphia, Pennsylvania.  

Additionally, in June 1999, the RO denied the veteran's 
claims of service connection for a left knee disorder and new 
and material evidence for service connection for a right knee 
disorder.  In July 1999, the veteran submitted a Notice of 
Disagreement (NOD) which included the issue of right knee 
disorder but not the issue of the left knee disorder.  
However, the record contains no Statement of the Case (SOC) 
regarding the issue of new and material evidence concerning 
the claimed right knee disorder.  

As the Court explained in Manlincon v. West, 12 Vet. App. 238 
at 240-241 (1999), where the record contains a NOD and no 
SOC, the case must be remanded for the RO to issue a SOC and 
provide the veteran an opportunity to perfect an appeal.  See 
also Holland v. Gober, 10 Vet. App. 433, 436 (1997) (per 
curiam order) (vacating BVA decision and remanding matter 
when VA failed to issue SOC after claimant submitted timely 
NOD).  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  VA is, however, obligated under 
38 U.S.C.A. § 5103(a) to advise an applicant of evidence 
needed to complete his application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the applicant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  

Thus, the veteran must be advised to submit medical evidence 
to establish that he currently has a back disability due to 
disease or injury which was incurred in or aggravated by 
service.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should also take appropriate 
steps to contact the veteran in order to 
obtain copies of all records referable to 
treatment he has received for his claimed 
back disorder.  Based on the veteran's 
response, as well as a complete review of 
the record for all indications of 
relevant VA treatment, the RO should 
undertake to obtain copies of all VA and 
service treatment records which have not 
been previously secured.  

2.  The RO should also take appropriate 
steps to instruct the veteran that he 
should submit medical evidence which 
tends to support his assertion that he 
currently suffers from back disability 
due to disease or injury which was 
incurred in or aggravated by service.  

3.  The RO should then take appropriate 
steps in order to provide the veteran and 
his representative with a SOC regarding 
the issue of new and material evidence 
concerning the claim of service 
connection for right knee disability 
which was last denied by the RO in June 
1999.  The veteran and his representative 
then should be advised of the 
requirements for perfecting an appeal and 
provided the opportunity to do so.  Then, 
the RO should respond accordingly.  

4.  After completion of the development 
requested hereinabove, the RO should 
review the veteran's claim of service 
connection for a back disorder in light 
of any additional evidence.  All 
indicated development should be 
undertaken in this regard, including an 
initial determination as to whether the 
veteran has presented a well-grounded 
claim.  If the issue remains denied, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case, which includes all relevant 
laws and regulations, and be given a 
reasonable opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

- 7 -


